

115 HR 5862 IH: Inventor Diversity and Equality Act of 2018
U.S. House of Representatives
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5862IN THE HOUSE OF REPRESENTATIVESMay 17, 2018Ms. Velázquez introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 11 of title 35, United States Code, to require the voluntary collection of
			 demographic information for patent applications, and for other purposes.
	
 1.Short titleThis Act may be cited as the Inventor Diversity and Equality Act of 2018. 2.Collection of demographic information for patent applications (a)AmendmentChapter 11 of title 35, United States Code, is amended by adding at the end the following new section:
				
					124.Collection of demographic information for patent applications
 (a)Voluntary collectionThe Director shall provide for the collection of demographic information (including gender, race, ethnicity, national origin, age, and income level) related to an inventor with an application for patent, that may be submitted voluntarily by that inventor.
 (b)Access to informationAny information submitted under subsection (a) shall be kept confidential and separate from the application for patent. The Director shall establish appropriate procedures to ensure the confidentiality of any information submitted under subsection (a) and to ensure that demographic information is not included when the application for patent is reviewed.
						(c)Publication of demographic information
 (1)Report requiredNot later than January 31 of each year, the Director shall publish a report that includes the following:
 (A)The total number of patent applications filed during the previous year dis­ag­gre­gated by demographic information and by class number and title.
 (B)The total number of patents issued during the previous year disaggregated by demographic information and by class number and title.
 (2)PrivacyAny personally identifying information may not be included in the report described in paragraph (1). If any information that is required to be included in the report would be personally identifying information, such information shall be excluded from the report.
 (3)FormatThe report described in paragraph (1) shall be made available in a format that allows the demographic information to be cross-tabulated to review subgroups..
 (b)Technical and conforming amendmentThe table of sections at the beginning of chapter 11 of title 35, United States Code, is amended by adding at the end the following new item:
				
					
						124. Collection of demographic information for patent applications..
			